Kupferman, J. (dissenting in part).
The majority opinion presents a rational analysis with respect to the interpretation of the Administrative Code as applied to the transfer of taxicab licenses, with which I would concur were it not for an additional factor.
The petitioner has given a satisfactory explanation for its desire to transfer its medallions and has offered, in compliance with the need to provide coverage for any outstanding tort liabilities, to maintain all of the transferred assets as security, so that for all practical purposes there would be no change in the coverage, just as if there had not been a transfer. Under such circumstances, not only is the respondent’s reading of the word "liabilities” unreasonable, the requirement of a bond is also unreasonable.
Lane, Markewich and Lynch, JJ., concur with Murphy, P. J.; Kupferman, J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on March 3, 1978, modified, on the law, to the extent of remanding the matter to respondent for a hearing to fix the reasonable amount of bond petitioner must post as a condition to the grant of approval of the transfer, and the judgment is otherwise affirmed, without costs and without disbursements.